Name: Decision of the EEA Joint Committee No 160/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: foodstuff;  plant product;  European Union law;  marketing;  competition
 Date Published: 2001-03-01

 Avis juridique important|21999D0160Decision of the EEA Joint Committee No 160/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0010 - 0011Decision of the EEA Joint CommitteeNo 160/1999of 26 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 104/1999 of the EEA Joint Committee of 24 September 1999(1).(2) Directive 1999/4/EC of the European Parliament and of the Council of 22 February 1999 relating to coffee extracts and chicory extracts(2) is to be incorporated into the Agreement.(3) Directive 1999/4/EC of the European Parliament and of the Council repeals, with effect from 13 September 2000, Council Directive 77/436/EEC of 27 June 1977 on the approximation of laws of the Member States relating to coffee extracts and chicory extracts, which is incorporated into the Agreement, and which is consequently to be repealed from the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 54s (Commission Directive 98/53/EC) in Chapter XII of Annex II to the Agreement:"54t. 399 L 0004: Directive 1999/4/EC of the European Parliament and of the Council of 22 February 1999 relating to coffee extracts and chicory extracts (OJ L 66, 13.3.1999, p. 26)."Article 2The text of point 14 (Directive 77/436/EEC) in Chapter XII of Annex II to the Agreement shall be deleted with effect from 13 September 2000.Article 3The texts of Directive 1999/4/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 325, 21.12.2000, p. 8.(2) OJ L 66, 13.3.1999, p. 26.